Exhibit 10.87

SIXTH AMENDMENT TO CREDIT AGREEMENT

       THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and
entered into as of this 1st day of April 2003, among MILLER INDUSTRIES, INC., a
Tennessee corporation (“Parent”), each of the other Subsidiaries of Parent
listed on the signature page hereto (together with Parent, collectively,
“Borrowers”), the Lenders party to this Amendment (the “Lenders”), THE CIT
GROUP/BUSINESS CREDIT, INC., as Collateral Agent, and BANK OF AMERICA, N.A., as
Administrative Agent, Syndication Agent, Existing Titled Collateral Agent and
Letter of Credit Issuer (in such capacity, together with the Collateral Agent,
the “Agents”).

W I T N E S S E T H:

       WHEREAS, Borrowers, the Lenders and the Agents entered into that certain
Credit Agreement, dated as of July 23, 2001, pursuant to which the Lenders
agreed to make certain loans to Borrowers (as amended, modified, supplemented
and restated from time to time, the “Credit Agreement”); and

       WHEREAS, Section 7.9(g) of the Credit Agreement limits the ability of
Borrowers to sell, assign or otherwise dispose of all or any part of its
property, and Parent desires to sell up to fifty percent (50%) of the issued and
outstanding capital stock of APACO, Inc. owned by Parent and has requested the
Lenders’ consent to such sale; and

       WHEREAS, pursuant to Section 5.2(a) of the Credit Agreement, the
Borrowers are required to deliver to each Lender certain audited Financial
Statements not later than ninety (90) days after the end of each Fiscal Year and
Borrowers requested a one-month extension of such ninety (90) day deadline with
respect to the audited Financial Statements for Fiscal Year 2002 (the “2002
Statements”); and

       WHEREAS, the Borrowers, the Lenders and the Agents desire to make certain
amendments to the Credit Agreement on the terms and conditions set forth herein.

       NOW, THEREFORE, in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

       1.     Definitions. All capitalized terms used herein and not otherwise
expressly defined herein shall have the respective meanings given to such terms
in the Credit Agreement.

       2.     Amendments to Credit Agreement.

              (a)     A new Section 2.7 shall be added to the Credit Agreement
as follows:

             2.7     Commencing on May 1, 2003 and on the first business day of
each month thereafter up to and including March 1, 2004, to the extent that the
amount of the Aggregate RoadOne Revolver Outstandings is greater than zero on
any of the dates listed below, Borrowers agree to pay to Collateral Agent, for
the account of the Lenders, in accordance with their respective Pro Rata Shares,
the respective amounts set forth below opposite such dates:

 

--------------------------------------------------------------------------------

 



Date:

Amount:

May 1, 2003

$10,000

June 1, 2003

$10,000

July 1, 2003

$20,000

August 1, 2003

$20,000

September 1, 2003

$20,000

October 1, 2003

$30,000

November 1, 2003

$30,000

December 1, 2003

$30,000

January 1, 2004

$40,000

February 1, 2004

$40,000

March 1, 2004

$40,000

              (b)     Subsection (b) of Section 5.2 of the Credit Agreement
shall be amended by deleting the last sentence of such subsection and inserting
in lieu thereof the following text:

              In addition, not later than forty-five (45) days after the end of
each fiscal quarter, the Borrowers shall deliver to Collateral Agent a
certificate signed by a Designated Financial Officer certifying that all such
monthly financial statements delivered by Borrowers pursuant to this Section
5.2(b) during such fiscal quarter, have been prepared in accordance with GAAP
and present fairly the Consolidated Parties’ financial position as at the dates
thereof and its results of operations for the periods then ended, subject to the
absence of footnotes, the fact that such financial statements are not
consolidated, and normal year-end adjustments.

              (c)     Section 7.9 of the Credit Agreement shall be amended as
follows, by:

                       (i)     deleting the word “and” at the end of subsection
(g), and

                       (ii)     inserting, between the word “disposition” and
the period at the end of subsection (h), a comma and the following text:

              and (i) for the sale by Parent of not more than fifty percent
(50%) of all of the issued and outstanding capital stock of APACO, Inc. owned by
Parent, provided, however, that Agent’s Liens in and to all of the issued and
outstanding capital stock of APACO, Inc. owned by Parent following such sale
shall remain perfected at all times and Borrowers shall, at Borrowers’ expense,
promptly execute, acknowledge and deliver all such instruments and take all such
action as the Collateral Agent from time to time may reasonably request in order
to ensure to the Collateral Agent the continuation and benefits of the Liens in
and to such stock.

              (d)     Annex A to the Credit Agreement shall be amended by
amending the definition of Eligible Inventory as follows:

                       (i)     striking the text of subsection (l) in its
entirety, and

 

--------------------------------------------------------------------------------

 



                       (ii)     designating current subsections (m) and (n) as
subsections (l) and (m), respectively.

              (e)     Annex A to the Credit Agreement shall be amended by
amending the definition of Maximum RoadOne Revolver Amount by:

                       (i)     amending the text of subsection (b)(iv) by
deleting the text “March 31, 2003,” inserting in lieu thereof the text “March
31, 2004,”, and

                       (ii)     amending the text of subsection (c) by deleting
the text “March 31, 2003,” inserting in lieu thereof the text “March 31, 2004”.

              (f)     Annex A to the Credit Agreement shall be amended by
amending the text of subsection (c)(ii)(C) of the definition of Miller Borrowing
Base by deleting the following text in its entirety: “on or before March 31,
2003 (and thereafter $0)”.

              (g)     Annex A to the Credit Agreement shall be amended by
amending the definition of “Used Inventory Taken in Trade” by inserting a
semicolon and the following text immediately following the word “Eligible
Inventory”:

              provided that for purposes of this definition, and in addition to
but not in substitution for any other eligibility requirement, any title
certificates evidencing such Miller Borrower’s ownership of such Used Inventory
shall have been delivered, free and clear of all Liens, except Collateral
Agent’s Liens hereunder, to Collateral Agent in order for such Used Inventory to
be deemed Eligible Inventory.

              (h)     Annex A to the Credit Agreement shall be amended by
amending the definition of “Used Inventory Cap” by deleting the text thereof in
its entirety and inserting in lieu thereof the following:

              “Used Inventory Cap” means an amount equal to $2,700,000.

       3.     Limited Modification. The Lenders hereby agree that the Borrowers
may, but only with respect to (i) the 2002 Statements, (ii) the related
unqualified report of independent certified public accounts required to be
delivered pursuant to Section 5.2(a) in connection with the 2002 Statements,
(iii) the certificate of independent certified public accounts required to be
delivered pursuant to Sections 5.2(c) in connection with the 2002 Statements,
(iv) certificate of a Designated Financial Officer required to be delivered
pursuant to Section 5.2(e) in connection with the 2002 Statements, deliver each
such item described above in clauses (i) through (iv), inclusive, of this
Section 3 to the Collateral Agent no later than April 30, 2003, and that such
delivery, if timely under this paragraph, shall not constitute a Default or
Event of Default under the Credit Agreement.

       4.     No Waiver of Rights. Except as expressly provided in the
immediately preceding paragraph, nothing contained herein shall be construed as
a waiver of any of the rights of the Collateral Agent or any of the Lenders
under the Credit Agreement, nor as evidencing any agreement or commitment as to
any matter, except solely to the extent expressly provided in this Amendment and
then only in accordance with all of the terms and conditions hereof.

 

--------------------------------------------------------------------------------

 



       5.     Fees. Borrowers shall pay to Collateral Agent, for the benefit of
itself and the Lenders, a fee of $25,000 (the “Amendment Fee”) due and payable
upon the execution of this Amendment. The Amendment Fee shall be fully earned by
Collateral Agent and Lenders when paid and shall not be subject to refund or
rebate.

       6.     Representations, Warranties and Covenants of Borrowers. To induce
Agent and Lenders to enter into this Amendment, each Borrower hereby represents,
warrants and covenants to Agents and Lenders that,

       (a)       as of the date hereof, and after giving effect to the terms
hereof, there exists no Default or Event of Default under the Credit Agreement
or any of the other Loan Documents,

       (b)       each representation and warranty made or deemed to be made in
this Amendment and in the Loan Documents is true and correct in all material
respects on and as of the date of this Amendment (except to the extent that any
such representation or warranty relates to a prior specific date or period) and
Borrowers hereby reaffirm each of the agreements, covenants and undertakings set
forth in the Loan Documents and in each and every other agreement, instrument
and other document executed in connection therewith or pursuant thereto as if
Borrowers were making said agreements, covenants and undertakings on the date
hereof,

       (c)       each Borrower has the power and is duly authorized to enter
into, deliver and perform this Amendment and

       (d)       this Amendment and each of the Loan Documents is the legal,
valid and binding obligation of each Borrower enforceable against it in
accordance with its terms.

       7.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.

       8.     Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of, and the decisions of the courts in, the State
of Georgia.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 



       IN WITNESS WHEREOF, Borrowers, the Agents and the Lenders have caused
this Amendment to be duly executed, all as of the date first above written.

 

“PARENT”

     

MILLER INDUSTRIES, INC.

     

By:  /s/ J. Vincent Mish                          

 

       J. Vincent Mish

 

       Chief Financial Officer

     

“SUBSIDIARY MILLER BORROWERS”

     

APACO, INC.

 

B&B ASSOCIATED INDUSTRIES, INC.

 

CHEVRON, INC.

 

CENTURY HOLDINGS, INC.

 

CHAMPION CARRIER CORPORATION

 

COMPETITION WHEELIFT, INC.

 

GOLDEN WEST TOWING EQUIPMENT

 

     INC.

 

KING AUTOMOTIVE & INDUSTRIAL

 

EQUIPMENT, INC.

 

MID AMERICA WRECKER &

 

     EQUIPMENT SALES, INC. OF

 

     COLORADO

 

MILLER FINANCIAL SERVICES GROUP,

 

      NC.

 

MILLER/GREENEVILLE, INC.

 

MILLER INDUSTRIES DISTRIBUTING

 

     INC.

 

MILLER INDUSTRIES INTERNATIONAL,

 

     INC.

 

MILLER INDUSTRIES TOWING

 

     EQUIPMENT INC.

 

PURPOSE, INC.

 

SONOMA CIRCUITS, INC.

 

SOUTHERN WRECKER CENTER, INC.

 

SOUTHERN WRECKER SALES, INC.

     

By: /s/ J. Vincent Mish                              

 

J. Vincent Mish

 

Vice President and Attorney-in-Fact of

 

each entity listed above

 

--------------------------------------------------------------------------------

 

“SUBSIDIARY ROADONE BORROWERS”

     

AETEX, INC., f/k/a A-EXCELLENCE
     TOWING CO.

 

ALL AMERICAN TOWING SERVICES,
     INC.

 

ALLIED GARDENS TOWING, INC.

 

ALLIED TOWING AND RECOVERY, INC.

 

A TO Z ENTERPRISES, INC.

 

B-G TOWING, INC.

 

BEAR TRANSPORTATION, INC.

 

BTRCX, INC. f/k/a BERT’S TOWING

 

     RECOVERY CORPORATION

 

BBSX, INC., f/k/a/ BOB BOLIN SERVICES,

 

     INC.

 

BASIEX, INC., f/k/a/ BOB’S AUTO

 

     SERVICE, INC.

 

BRYRICH CORPORATION

 

BTRX, INC.

 

BVSWS, INC. (f/k/a BOB VINCENT AND SONS      WRECKER SERVICE, INC.

 

CAL WEST TOWING, INC.

 

CARDINAL CENTRE ENTERPRISES, INC.

 

CBTX, INC., f/k/a/ CEDAR BLUFF 24

 

     HOUR TOWING, INC.

 

CENTRAL VALLEY TOWING, INC.

 

CCASX, INC.

 

CEX, INC., f/k/a CHAD’S INC.

 

CVDC, f/k/a CLEVELAND VEHICLE DETENTION      CENTER, INC.

 

D.A. HANELINE, INC.

 

DVREX, INC.

 

DICK’S TOWING & ROAD SERVICE, INC.

 

DOLLAR ENTERPRISES, INC.

 

DSX, INC., f/k/a DUGGER’S SERVICES,
     INC.

 

DURU, INC.

 

GARY’S TOWING & SALVAGE POOL,

 

      INC.

 

GMAR, INC., f/k/a GOOD MECHANIC
     AUTO CO. OF RICHFIELD, INC.

 

GREAT AMERICA TOWING, INC.

 

GREG’S TOWING, INC.

 

HTX, INC.

 

KAUFF’S INC.

 

--------------------------------------------------------------------------------

 

KAUFF’S OF FT. PIERCE, INC.

 

KAUFF’S OF MIAMI, INC.

 

KAUFFS OF PALM BEACH, INC.

 

KEN’S TOWING, INC.

 

LTSX, INC., f/k/a LAZER TOW SERVICES,
     INC.

 

LASX, INC.

 

LWKR, INC.

 

LINCOLN TOWING ENTERPRISES, INC.

 

MAEJO, INC.

 

MEL’S ACQUISITION CORP.

 

MGEX, INC.

 

MSTEX, INC.

 

MTSX INC.

 

MURPHY’S TOWING, INC.

 

P.A.T., INC.

 

PEX, INC., f/k/a/ PIPES ENTERPRISES, INC.

 

RMA ACQUISITION CORP.

 

RRIC ACQUISITION CORP.

 

RSX, INC., f/k/a RECOVERY SERVICES,
     INC.

 

ROADONE, INC.

 

ROADONE EMPLOYEE SERVICES, INC.

 

ROAD ONE INSURANCE SERVICES, INC.

 

ROAD ONE SERVICE, INC.

 

ROAD ONE SPECIALIZED

 

TRANSPORTATION, INC.

 

ROADONE TRANSPORTATION AND
     LOGISTICS, INC.

 

R.M.W.S., INC.

 

SWSX, INC. (f/k/a SUBURBAN WRECKER
    SERVICE, INC.)

 

TEXAS TOWING CORPORATION

 

TPCTH, INC.

 

TREASURE COAST TOWING, INC.

 

TREASURE COAST TOWING OF MARTIN
     COUNTY, INC.

 

TSSC, INC., f/k/a TRUCK SALES &
     SALVAGE CO., INC.

 

TWSX, INC.

 

WSX, INC., f/k/a WES’S SERVICE
     INCORPORATED

 

WESTERN TOWING; MCCLURE/EARLEY
     ENTERPRISES, INC.

 

WTX, INC. (f/k/a WILTSE TOWING, INC.)



--------------------------------------------------------------------------------

 



 

WTC, INC.

 

WTEX, INC.

 

ZTRX, INC., f/k/a ZEHNER TOWING &
     RECOVERY, INC.

         

By:   /s/ J. Vincent Mish                               

 

       J. Vincent Mish

 

       Vice President and Attorney-in-Fact of
       each entity listed above

         

“ADMINISTRATIVE AGENT,
SYNDICATION AGENT AND EXISTING
TITLED COLLATERAL AGENT”

     

BANK OF AMERICA, N.A., as the
Administrative Agent, Syndication Agent and
Existing Titled Collateral Agent

     

By:    /s/ John Olsen                                     

 

Name: John Olsen

Title:  Vice President

         

“LETTER OF CREDIT ISSUER”

         

BANK OF AMERICA, N.A., as the
letter of Credit Issuer

     

By:    /s/ John Olsen                                     

 

Name: John Olsen

 

Title: Vice President

         

“COLLATERAL AGENT”

         

THE CIT GROUP/BUSINESS CREDIT, INC.,
 as the Collateral Agent

     

By:    /s/ Kenneth B. Butler                

 

Name:   Kenneth B. Butler

 

Title:   Vice President



--------------------------------------------------------------------------------

 



“LENDERS”

         

BANK OF AMERICA, N.A., as a Lender

     

By:    /s/ John Olsen                                     

 

Name: John Olsen

 

Title:   Vice President

         

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender

     

By:  /s/ Kenneth B. Butler                           

 

Name: Kenneth B. Butler

 

Title:    Vice President

         

FLEET CAPITAL CORPORATION, as a Lender

     

By:   /s/ Wes Manus                                   

 

Name: Wes Manus

 

Title: VP

